38 F.3d 1213NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Abdul SAIYED, Petitioner.
No. 94-8029.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 25, 1994
Decided:  Oct. 13, 1994.

On Petition for Writ of Mandamus.
Abdul Saiyed, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Petitioner has filed a petition for a writ of mandamus requesting this Court to direct the district court judge to act on two notices of appeal petitioner allegedly filed.  Neither the district court nor this Court has a record of the notices of appeal that Petitioner alleges were filed, and Petitioner has presented no proof that such notices were filed.  We find that Petitioner has not met his burden of showing that his right to relief is "clear and indisputable."   Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  While we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.